Citation Nr: 0032209	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD) secondary to the service-
connected post-traumatic stress disorder (PTSD) disability.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1967.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1998, the 
Board issued a decision in which the appellant's claim of 
entitlement to service connection for a heart disorder 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD) disability was denied and his claim 
for an increased rating for PTSD was remanded for additional 
development.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) issued an order, 
in November 1999, dismissing the appellant's appeal of the 
April 1998 Board decision; that decision is therefore final.  
Therefore, the secondary service connection issue is as 
delineated on the title page of this decision.

The RO determined that a written statement from the 
appellant's treating physician, dated in December 1997, was a 
claim relating to the secondary service connection claim.  
This claim was readjudicated by the RO which issued a rating 
action denying service connection for coronary artery disease 
(CAD) secondary to PTSD in August 1998.  However, no 
reference was made in the November 1998 Statement of the Case 
to the final April 1998 Board decision on that issue.

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
the PTSD from 10 to 50 percent; however, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
increased PTSD rating was effective as of the date of receipt 
of the original claim- this effectively allows the Board to 
consider entire time period in question, from the original 
grant of service connection to the present.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the increased 
rating issue is as delineated on the title page of this 
decision.  


REMAND

In the letter filed on behalf of the appellant by his 
attorney in January 1998, it was indicated that the appellant 
wanted to have a Travel Board hearing.  Subsequently, the 
attorney, in a January 1999 letter, submitted another request 
for a Travel Board hearing.  In a letter sent by the RO in 
June 2000, the appellant's request for a Travel board hearing 
was acknowledged and, due to a lengthy waiting list, he was 
offered the option of having a videoconference hearing 
instead of a Travel Board hearing.  The appellant immediately 
responded to the RO letter and specifically refused a 
videoconference hearing; he stated that he preferred to wait 
for a Travel Board hearing.  The RO transferred the case to 
the Board in September 2000 without scheduling the requested 
Travel Board hearing.  A remand is the proper remedy for this 
failure.

In addition, on November 9, 2000, Public Law 106-475, The 
Veterans Claims Assistance Act of 2000, became effective and 
amplified the duty to assist previously mandated by 38 U.S.C. 
§ 5107(a).  This law eliminates the concept of a well-
grounded claim, and redefines the Department of Veterans 
Affairs (VA) duty to assist.  The Act requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the VA's assistance would 
aid in substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should schedule the appellant 
for a Travel Board hearing in accordance 
with applicable procedures pursuant to 
38 C.F.R. § 20.704.  If, prior to the 
time of the hearing, the appellant 
desires to withdraw that request, he may 
do so in writing at the RO. 

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal; application of all pertinent 
Court decisions, statutes and 
regulations, including Fenderson, supra, 
and 38 C.F.R. § 3.156, should be 
reflected in that readjudication.  If any 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


